ACCEPTED
                                                                                                     03-13-00370-CV
                                                                                                             6407497
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                 8/7/2015 2:37:31 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                             BRIM, ARNETT & ROBINETT, P.C.
                                             Attorneys at Law
Jefferson K. Brim, ill                     2525 Waliingwood Drive                    Norma J. Cantu
Richard L. Arnett                                 Building 14                  RECEIVED
                                                                                     Corey E.IN
                                                                                              Tanner
Mark W. Robinett                             Austin, Texas 78746          3rd COURT     OF APPEALS
                                                                                    Brandon  Y. Brim
                                                (512) 328-0048                AUSTIN,
                                                                            Lisa J. Soto, TEXAS
                                                                                          Of Counsel
                                          (512) 328-4814 (facsimile)      8/7/2015 2:37:31 PM
                                             www.brimarnett.com             JEFFREY D. KYLE
Writer's e-mail: mrobinettgbrimameticom                                             Clerk


                                             August 7, 2015


VIA E-FILING

Frances Hewtty, Deputy Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

         Re:      Court of Appeals Number:       03-13-00370-CV
                  Trial Court Case Number:       D-1-GN-12-002991


Dear Ms. Hewtty,

       I am writing to request that the Court not schedule any matters involving the above
captioned case between August 27, 2015 and September 4, 2015 as I will be out of town on a
previously scheduled vacation. If you have any questions, please contact my office.

         Thank you for your attention to this matter.

                                                 Sincerely


                                                 'tad       t-. i,t-f4rzep.
                                                 Mark W. Robinett

MWR/rg

cc:      Ellen M. Sameth, Attorney for State Board for Educator Certification